                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

              Plaintiff,

       v.                                                  Case No. 18-CR-130

BRET NAGGS, MARK WOGSLAND,
and PETER ARMBRUSTER,

              Defendants.


              DEFENDANT NAGGS’S REPLY IN FURTHER SUPPORT OF
                     MOTION FOR BILL OF PARTICULARS


       Defendant Bret Naggs, by and through undersigned counsel, hereby fully adopts and

joins the Reply Brief submitted by co-defendant Peter Armbruster. No other brief will be filed.

       Respectfully submitted this 18th day of December, 2019.

                                                    /s/ Michelle L. Jacobs
                                                    Michelle L. Jacobs, SBN 1021706
                                                    Steven M. Biskupic, SBN 1018217
                                                    Vanessa K. Eisenmann, SBN 1084012
                                                    Biskupic & Jacobs, S.C.
                                                    1045 W. Glen Oaks Lane, Suite 106
                                                    Mequon, WI 53092
                                                    Telephone: (262) 241-0033
                                                    Fax: (866) 700-7640
                                                    E-mail: mjacobs@biskupicjacobs.com

                                                    Attorneys for Defendant Bret Naggs
